United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
BORDER PATROL, El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2247
Issued: February 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 20, 2007 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a one percent permanent impairment to his
left leg.
FACTUAL HISTORY
The Office accepted that appellant, a border patrol agent, sustained a left ankle sprain in
the performance of duty on October 10, 2005 while chasing a suspect. He returned to work in a
light-duty position and underwent left ankle surgery on September 5, 2006.
In a report dated March 7, 2007, Dr. Mark Perlman, the attending orthopedic surgeon,
provided a history and results on examination. In July 2006, he diagnosed status post ankle

sprain with tenosynovitis, history of osteochondral defect and dorsal talar loose body, with a left
ankle synovectomy on September 5, 2006. Dr. Perlman noted that appellant had discomfort on
standing and walking and stated that his condition was permanent and stationary. For range of
motion in the left ankle, he reported 0 degrees dorsiflexion, 30 degrees plantar flexion,
10 degrees inversion and 30 degrees eversion. Dr. Perlman reported a one centimeter (cm)
atrophy in the left calf. With respect to permanent impairment as a result of loss of range of
motion, he identified Table 17-11 and 17-12 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Perlman also cited Table 17-6 for
calf atrophy and opined that appellant had a five percent whole person impairment.
The Office referred appellant, medical records and a statement of accepted facts to
Dr. Thomas J. Sabourin, an orthopedic surgeon, for a second opinion evaluation. In a report
dated July 12, 2007, Dr. Sabourin provided a history and results on examination. As to left ankle
range of motion, he reported 13 degrees dorsiflexion, 30 degrees plantar flexion, 30 degrees
inversion and 20 degrees eversion. Dr. Sabourin reported a left calf circumference of one cm
less than the right. He reported that appellant had a dull pain with standing and bending and in
an accompanying form, Dr. Sabourin noted that appellant had ankle pain with prolonged activity.
An Office medical adviser reviewed the evidence in a July 29, 2007 report. The medical
adviser opined the dull pain with standing and bending would result in a one percent leg
impairment, based on a grade of 25 percent of the maximum 5 percent of the sural nerve, citing
Table 16-10. The medical adviser found the range of motion results from Dr. Sabourin would
not result in any impairment under Table 17-11. He concluded appellant had a one percent left
leg impairment and the date of maximum medical improvement was July 10, 2007,
approximately 10 months following the surgical procedure.
By decision dated August 20, 2007, the Office issued a schedule award for a one percent
left leg impairment. The period of the award was 2.88 weeks commencing July 10, 2007.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

2

ANALYSIS
The Office issued a schedule award based on the July 29, 2007 report of the Office
medical adviser, who relied on the July 12, 2007 report of the second opinion physician. The
Board finds that the attending physician, Dr. Perlman, as well as the second opinion physician
Dr. Sabourin, provided probative medical reports with a detailed description of the impairment.
Based on the range of motion results from Dr. Perlman, under Table 17-11 of the
A.M.A., Guides appellant would have a seven percent leg impairment for zero degrees
dorsiflexion.3 In addition, 10 degrees on inversion results in a two percent leg impairment under
Table 17-12. A one cm calf muscle atrophy is a three percent leg impairment under Table 17-6.4
The range of motion results provided by Dr. Sabourin do not result in a impairment under
Tables 17-11 or 17-12. The medical adviser reviewed Dr. Sabourin’s report and found an
impairment based on pain in the sural nerve. He applied Table 17-37, which provides a
maximum five percent leg impairment due to dysesthesia in the sural nerve and graded the
impairment at 25 percent of the maximum.5 Although Dr. Sabourin found that appellant’s left
calf circumference was one cm smaller than the right, as did Dr. Perlman, the medical adviser
did not discuss whether a muscle atrophy impairment under Table 17-6 was appropriate.
Since Dr. Perlman and Dr. Sabourin provided probative medical reports describing a
permanent impairment that results in different impairment ratings under the A.M.A., Guides, the
Board finds that there is a conflict in the medical evidence under the Act. Section 8123(a)
provides that, if there is a disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make the examination. The case will be remanded for referral to a referee physician to
properly resolve the conflict. The referee physician should provide a detailed description of any
permanent impairment and a rationalized opinion as to the degree of the impairment under the
A.M.A., Guides. After such further development as the Office deems necessary, it should issue
an appropriate decision.
CONCLUSION
The case will be remanded to the Office to resolve a conflict in the medical evidence
pursuant to 5 U.S.C. § 8123(a).

3

A.M.A., Guides 537, Table 17-11. While Dr. Perlman referred to a whole person impairment, the table also
provides lower extremity impairment ratings, which are appropriate under the Act as a scheduled member of the
body.
4

Id. at 537, Table 17-12 and 530, Table 17-6. However, Table 17-12, the Cross Usage Chart, indicates that range
of motion loss may not be combined with impairment due to atrophy. Rage of motion impairment maybe combined
with peripheral nerve sensory lose. Id. at 526.
5

Id. at 552, Table 17-37.

3

ORDER
IT IS HEREBY ORDERED THAT the decision Office of Workers’ Compensation
Programs dated August 20, 2007 is set aside and the case remanded for further action consistent
with this decision of the Board.
Issued: February 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

